Citation Nr: 1736147	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  10-46 278		DATE
		

THE ISSUE

Entitlement to an initial compensable rating for residuals of hemorrhoidectomy.


ORDER

Entitlement to a rating of 20 percent, but no higher, for residuals of hemorrhoidectomy is granted, subject to the laws and regulations governing the payment of monetary awards.


FINDING OF FACT

The Veteran is status post hemorrhoidectomy and his hemorrhoids persist as being manifested by an anal fissure and monthly flares causing blood streaking and requiring over-the-counter medication.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for residuals of hemorrhoidectomy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 1994 to September 2008 and from June 2015 to July 2016.  He received the Joint Service Commendation Medal and the Navy and Marine Corps Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  The RO in Roanoke, Virginia, currently has jurisdiction over the Veteran's claims.

In a June 2016 decision, the Board, in pertinent part, denied the Veteran's claim for a compensable rating for residuals of hemorrhoidectomy.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a Joint Motion for Partial Remand requesting that the Board's decision be vacated and remanded for further action.  In June 2017, the Board remanded this matter to the RO for a new VA examination, and the case has been returned for appellate consideration.

In compliance with the Board's June 2017 remand, the Veteran was afforded a VA examination in June 2017 to determine the current nature and severity of his hemorrhoids.  The VA examiner reviewed the claims file, discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Under these circumstances, the Board concludes that there has been substantial compliance with its June 2017 remand with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

The Veteran contends that his hemorrhoid symptoms are more disabling than contemplated by the noncompensable rating.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (201).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Here, the Veteran's hemorrhoid symptoms are evaluated as noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).  Under Diagnostic code 7336, a noncompensable rating is assigned for mild or moderate hemorrhoids, external or internal.  A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

The question for the Board is whether the Veteran's disability picture more nearly approximates the criteria for a higher disability rating.

The third volume of the Veteran's service treatment records, received January 2015, shows that the Veteran was seen for polyps in August 2006.  External hemorrhoids were diagnosed, and they were treated by ligature hemorrhoidectomy in September 2006.

The Veteran was afforded a VA examination in October 2008, during which he reported his in-service hemorrhoidectomy.  He reported that his hemorrhoid condition had lasted ten years, and that he experienced swelling.  He denied anal itching, diarrhea, pain, tenesmus, or perianal discharge.  He did not report leakage of stool.  The Veteran reported that his hemorrhoids recurred occasionally, that he was not receiving treatment for them, and that they did not cause any functional impairment.

During the rectal examination, the examiner noted that there was no evidence of ulceration, fissures, reduction of lumen, rectal tonus, rectal bleeding, proctitis, infections, spinal cord injury, protrusions, or loss of sphincter control.  The examiner did not detect any hemorrhoids during the rectal examination.  The examiner opined that there was no diagnosis because there was no pathology and that the rectal condition did not cause significant anemia.  It was noted that there were no findings of malnutrition.

In a February 2009 statement and in his October 2010 VA Form 9, the Veteran asserted that he did not receive a full examination.  The Veteran stated that he had hemorrhoids at the time of the examination and that he still did.  He stated that they bothered him every day, constantly bleeding, and many times they were painful.  The Veteran stated that he discussed his symptoms with the examiner and he did not understand why the examiner found that the Veteran did not have hemorrhoids.

The Veteran was afforded a new VA examination in June 2017.  In the examination report, the examiner listed diagnoses of hemorrhoidectomy and anal fissure.  The Veteran reported that before the hemorrhoidectomy he had pain and bleeding.  After surgery the symptoms improved but over time he developed irritation.  For comfort, he reported using moist wipes and certain toilet papers.  Additionally, he stated that he used Preparation H and Neosporin as needed.  He reported that he had flares every couple of weeks to once a month and that the symptoms last for a couple of days at a time.  His bleeding symptom was some light streaking on toilet paper; no heavy bleeding.  The Veteran reported that he was not under medical care or taking continuous medication for his condition.

The examiner noted that during the examination the Veteran had rectal pain on digital examination at 12 o'clock position and diagnosed anal fissures.  The examiner opined that the Veteran's condition did not impact his ability to work.

The Board finds that there is sufficient evidence that the Veteran has experienced an anal fissure with associated pain corresponding to a 20 percent rating pursuant to Diagnostic Code 7336.  The medical evidence of record throughout the evaluation period on appeal shows persistent mild rectal bleeding, pain, swelling, flares on a monthly basis, and the need for chronic use of over-the-counter medications.  The June 2017 VA examination report shows a diagnosis of anal fissure with pain based upon the examination.  While there is no evidence of anemia and it is indeterminate when the Veteran first incurred the anal fissure, resolving reasonable doubt in his favor, the Board finds that the symptoms approximate the criteria for a 20 percent disability for hemorrhoids.  A 20 percent disability evaluation pursuant to Diagnostic Code 7336, which is the maximum schedular rating for hemorrhoids, is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


